WHATLEY, Judge.
Manatee County appeals an order awarding attorney’s fees and costs to Gulf-view Park. The award was based solely on an order finding that Manatee County was in contempt for failing to issue a permit to Gulfview Park. We reverse because in Manatee County v. Reardon, 880 So.2d 691 (Fla. 2d DCA 2004), this court reversed the order finding Manatee County in contempt, concluding that the circuit court had never ordered the County to issue the permit in question. Accordingly, because the contempt order was the sole basis for the attorney fee award and it was reversed on appeal, the attorney fee award must also be reversed.
Reversed.
SALCINES and VILLANTI, JJ., concur.